Citation Nr: 0405145	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic coccydynia.

2.  Entitlement to a compensable rating for an allergy 
disorder.

3.  Entitlement to a compensable rating for gastroesophageal 
reflux disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
2000 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Jackson, Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  A review of the record indicates 
the veteran has not been adequately notified of the VCAA as 
it applies to his present appeal.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board also notes that the August 2002 rating action 
established service connection for a disorder manifested by 
symptoms including chronic low back pain and that regulations 
for the evaluation of disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  These amended regulations should be 
considered for a higher rating under any applicable 
alternative diagnostic codes.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including the revised rating criteria for 
disabilities of the spine.  Whether or 
not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




